DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9-11, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Von Kurosawa (US Patent No. 7,681,888).
Regarding claim 1, the Kurosawa reference discloses a shield device (128) for preventing materials from contacting an annular seal (126), the seal sealing about a shaft (112) extending outwardly from a housing upper surface (116), the shaft being angularly displaceable about an axis to displace a driven component mounted on the shaft (Fig. 3), the shield device comprising: 
an annular disk (e.g. 128) having a centerline (e.g. center line of 128), a first radial surface (e.g. all surfaces of 128 facing 116), an opposing second radial surface (e.g. all surfaces of 128 facing away from 116), an outer circumferential edge (e.g. edge at 176) and an inner circumferential edge (e.g. edge of 128 in contact with 112 above element character 80 in Fig. 3) defining a central bore sized to receive the shaft (Fig.3), 
Regarding claims 2, 11, and 19, the Kurosawa reference discloses an annular projection (182) extending axially outwardly from the first radial surface (Fig. 3), spaced radially outwardly from the disk bore, and extending circumferentially about the disk centerline (Fig. 3), the projection being at least partially disposeable within a circular groove (188) of the housing, the groove being spaced radially outwardly from and extending circumferentially about the seal (Fig. 3).
Regarding claims 5, 14, and 16, the Kurosawa reference discloses an outer skirt (e.g. 182) extending axially from and circumferentially about at least a portion of the disk outer edge and sized to at least partially enclose an annular opening between the disk outer edge and the housing upper surface (Fig. 3).
Regarding claim 6, the Kurosawa reference discloses the skirt is configured to overlap a generally circular projection of the housing that at least partially surrounds the shaft (Fig. 3).
Regarding claims 9 and 20, the Kurosawa reference discloses the skirt extends partially about the disk outer edge or extends about the entire disk outer edge (Fig. 3).
Regarding claim 10, the Kurosawa reference discloses a tab (e.g. 182) extending axially outwardly from the second radial surface and being disposeable within a slotted .

Allowable Subject Matter
Claims 3, 4, 7, 8, 12, 13, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GILBERT Y LEE/Primary Examiner, Art Unit 3675